TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00741-CV


In re Eleanor P. Sullivan




ORIGINAL PROCEEDING FROM BASTROP COUNTY


O R D E R
PER CURIAM
		Relator Eleanor P. Sullivan filed an emergency motion for temporary relief and
petition for writ of mandamus on November 29, 2006, challenging the county court at law's order
on plaintiff's motion to compel discovery of her federal income tax returns and the denial of her
motion for reconsideration of the court's order on plaintiff's motion to compel.  See Tex. R. App.
P. 52.1, 52.10(a).  We grant relator's motion for temporary relief pending the disposition of her
petition for writ of mandamus and stay the county court at law's November 21, 2006 order requiring
her to produce her tax returns on November 29, 2006, pending this Court's action on relator's
petition for writ of mandamus.  See Tex. R. App. P. 52.10(b).  The Court requests the real party in
interest to file a response to relator's petition for writ of mandamus by 5:00 p.m. on Wednesday,
December 6, 2006.  See Tex. R. App. P. 52.4.
		It is ordered on November 29, 2006.
 
Before Justices Puryear, Pemberton and Waldrop